Citation Nr: 0837172	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected, 
chondromalacia of the right knee, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for service-connected, 
chondromalacia of the left knee, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
post-traumatic headaches, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to service connection for a pancreas 
condition, to include as secondary to service-connected 
disability.

5.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected disability.

6.  Entitlement to service connection for a low back 
condition.

7.  Entitlement to service connection for a kidney condition, 
to include as secondary to service-connected disability.

8.  Entitlement to service connection for a bladder 
condition, to include as secondary to service-connected 
disability.

9.  Entitlement to service connection for a prostate 
condition, to include as secondary to service-connected 
disability.

10.  Entitlement to service connection for a neck condition.

11.  Entitlement to service connection for a left wrist 
condition, to include as secondary to service-connected 
disability.

12.  Entitlement to service connection for a right wrist 
condition, to include as secondary to service-connected 
disability.

13.  Entitlement to service connection for a colon/intestine 
condition, to include as secondary to service-connected 
disability.

14.  Entitlement to service connection for a right hip 
condition, as secondary to service-connected disability.

15.  Entitlement to service connection for a left hip 
condition, as secondary to service-connected disability.

16.  Entitlement to service connection for a gall bladder 
condition, to include as secondary to service-connected 
disability.

17.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle condition.

18.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cranial nerve injury.

19.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include peptic ulcer and 
gastroesophageal reflux disease.

20.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of vision in the right eye.

21.  Propriety of reduction of benefits due to incarceration 
and payment of benefits as a single veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision and a 
December 2004 action of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to service connection for a bladder 
condition, entitlement to an increased rating for service-
connected post-traumatic headaches, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for loss of vision in the 
right eye are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In August 2007, the RO received evidence from the veteran 
consisting of records from the Wisconsin Department of 
Corrections, court orders and judgments, and pleadings and 
motions previously submitted to various courts.  In December 
2007, the Board received a brief the veteran had previously 
submitted to the State of Wisconsin Court of Appeals in a 
case he had brought against various state officials.  The 
agency of original jurisdiction (AOJ) has not issued a 
supplemental statement of the case taking into consideration 
either the evidence received at the RO in August 2007 or at 
the Board in December 2007.  The record also does not 
indicate that the veteran has waived his right to have the 
AOJ review this evidence in the first instance.  

When the AOJ receives evidence after issuance of a statement 
of the case, but before transfer of records to the Board, the 
AOJ must refer the evidence to the appropriate rating or 
authorization activity for review and disposition, unless the 
evidence is not relevant to the issues on appeal.  38 C.F.R. 
§ 19.37 (2007).  When the veteran submits additional evidence 
directly to the Board, the Board must refer such evidence to 
the AOJ for review unless the veteran waives that procedural 
right.  See 38 C.F.R. § 20.1304(c) (2007).  Evidence 
submitted directly to the Board must be pertinent to warrant 
referral to the AOJ for review.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
appellate issues.  Id.   

Here, the evidence submitted to the RO in August 2007 and the 
evidence submitted to the Board in December 2007 does not 
relate to, or have any bearing on, any of the issues decided 
herein.  Thus, this evidence is neither relevant nor 
pertinent and remand to the RO for additional action is not 
required.    




FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's right knee disability is characterized by 
ankylosis, extension greater than 30 degrees, or nonunion of 
the tibia and fibula.

2.  The competent medical evidence does not show that the 
left knee disability is characterized by ankylosis, extension 
greater than 30 degrees, or nonunion of the tibia and fibula.

3.  The competent medical evidence does not show that the 
veteran has a pancreas condition as a result of a service-
connected disability or his active duty service.

4.  The competent medical evidence does not show that the 
veteran has diabetes mellitus as a result of a service-
connected disability or his active duty service.

5.  The competent medical evidence does not show that the 
veteran has a low back condition as a result of a service-
connected disability or his active duty service.

6.  The competent medical evidence does not show that the 
veteran has a kidney condition as a result of a service-
connected disability or his active duty service.

7.  The competent medical evidence does not show that the 
veteran has a prostate condition as a result of a service-
connected disability or his active duty service.

8.  The competent medical evidence does not show that the 
veteran has a neck condition as a result of a service-
connected disability or his active duty service.

9.  The competent medical evidence does not show that the 
veteran has a left wrist condition as a result of a service-
connected disability or his active duty service.

10.  The competent medical evidence does not show that the 
veteran has a right wrist condition as a result of a service-
connected disability or his active duty service.

11.  The competent medical evidence does not show that the 
veteran has a colon/intestine condition as a result of a 
service-connected disability or his active duty service.

12.  The competent medical evidence does not show that the 
veteran has a left hip condition as a result of a service-
connected disability or his active duty service.

13.  The competent medical evidence does not show that the 
veteran has a right hip condition as a result of a service-
connected disability or his active duty service.

14.  The competent medical evidence does not show that the 
veteran has a gall bladder condition as a result of a 
service-connected disability or his active duty service.

15.  By an unappealed decision dated in August 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for a right ankle condition. 	

16.  Evidence submitted subsequent to the August 1998 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim

17.  By an unappealed decision dated in August 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for a cranial nerve injury. 	

18.  Evidence submitted subsequent to the August 1998 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim

19.  By an unappealed decision dated in November 1996, the 
Board denied the veteran's claim of entitlement to service 
connection for a stomach disorder. 	

20.  Evidence submitted subsequent to the November 1996 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim

21.  The veteran was incarcerated on March [redacted], 1988, for the 
conviction of a felony.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected chondromalacia of the 
right knee have not been met or approximated.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5024-5257 (2007).  

2.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected chondromalacia of the 
left knee have not been met or approximated.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5024-5257 (2007).  

3.  A pancreas condition was not incurred in or aggravated by 
active duty service, nor was any pancreas condition 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2007).  

4.  Diabetes mellitus was not incurred in or aggravated by 
active duty service, nor was diabetes mellitus proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

5.  A low back condition was not incurred in or aggravated by 
active duty service, nor was any low back condition 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2007).  

6.  A kidney condition was not incurred in or aggravated by 
active duty service, nor was any kidney condition proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

7.  A prostate condition was not incurred in or aggravated by 
active duty service, nor was any prostate condition 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2007).  

8.  A neck condition was not incurred in or aggravated by 
active duty service, nor was any neck condition proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

9.  A left wrist condition was not incurred in or aggravated 
by active duty service, nor was any left wrist condition 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2007).  

10.  A right wrist condition was not incurred in or 
aggravated by active duty service, nor was any right wrist 
condition proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2007).  

11.  A colon/intestine condition was not incurred in or 
aggravated by active duty service, nor was any 
colon/intestine condition proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2007).  

12.  A left hip disorder was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R § 3.310 (2007).  

13.  A right hip disorder was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R § 3.310 (2007).  

14.  A gall bladder disorder was not incurred in or 
aggravated by active duty service, nor was any gall bladder 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2007).  

15.  The rating decision of August 1998 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

16.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a right ankle condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2007).   

17.  The rating decision of August 1998 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997). 

18.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a cranial nerve injury.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2007).   

19.  The Board decision of November 1996 is final.  38 
U.S.C.A. § 4004(b) (1988); 38 C.F.R. § 19.104 (1990). 

20.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2007).   

21.  The reduction of the veteran's disability compensation 
benefits to an amount equivalent to a 10 percent evaluation, 
effective March [redacted], 1988, due to his incarceration for a 
felony conviction, was proper.  38 U.S.C.A. §§ 1114, 5313 
(West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The veteran was provided with 
VCAA notice in four different correspondences dated in either 
January 2004 or February 2004.  

The RO provided notice to the veteran in response to his 
service connection claims for a (1) kidney condition, (2-3) 
left and right wrist conditions, (4) a neck condition, (5) a 
low back condition, (6) a pancreas condition, and (7) 
diabetes mellitus in correspondence dated in January 2004.  
In that correspondence, the RO explained what the evidence 
must show to establish entitlement to service-connected 
compensation benefits for these claims on both a direct and 
secondary basis.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  This notice was timely in 
that it was provided prior the initial AOJ adjudication of 
these claims in May 2004.  

The RO provided notice to the veteran in response to his 
service connection claims for (8) a prostate condition, (9-
10) left and right hip conditions, (11) a gall bladder 
condition, (12) and a colon/intestine condition in 
correspondence dated in February 2004.  In that 
correspondence, the RO explained what the evidence must show 
to establish entitlement to service-connected compensation 
benefits for these claims on both a direct and secondary 
basis.  The RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  This notice was timely in that it was 
provided prior the initial AOJ adjudication of these claims 
in May 2004.  

The RO provided notice to the veteran in response to his 
increased rating claims for his service-connected (13-14) 
left and right knee disabilities in correspondence dated in 
February 2004.  In that correspondence, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also explained that to establish entitlement to an increased 
rating, the evidence needed to show that the service-
connected condition(s) had gotten worse.  This notice was 
timely in that it was provided prior the initial AOJ 
adjudication of these claims in May 2004.  

The RO provided notice to the veteran in response to his 
claims to reopen the previously disallowed claims of 
entitlement to service connection for (15) a right ankle 
condition, (16) a cranial nerve injury, and (17) a stomach 
disorder in correspondence dated in January 2004.  In that 
correspondence, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

The RO also advised the veteran that each of these three 
conditions had previously been denied.  The RO identified 
when and why these claims were previously denied.  The RO 
informed the veteran that to reopen these claims, VA needed 
to receive new and material evidence.  The RO informed the 
veteran of the applicable definition of new and material 
evidence, and of the relevant criteria for the underlying 
service connection claims.  The Board finds this notice 
satisfied the requirements of Kent v. Nicholson.  This notice 
was timely in that it was provided prior the initial AOJ 
adjudication of these claims in May 2004.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  In regards to assigning a disability rating, 
the RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and durations of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Regarding the timing of the notice with respect to the 
disability rating and effective date elements of his claims, 
any deficiencies were corrected when the AOJ subsequently 
readjudicated all issues decided herein and provided the 
veteran with supplemental statements of the case, dated in 
May 2006, November 2006, January 2007, and June 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Moreover, for reasons explained more fully below, the Board 
is denying the veteran's service connection claims and his 
claims to reopen previously disallowed claims.  As such, 
neither a disability rating nor an effective date will be 
assigned, making evidence pertaining to either of these 
elements irrelevant.  Any deficiencies in notice of these 
elements could not have resulted in prejudice with respect to 
the service connection or new and material evidence claims.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  

As for the increased rating claims, the Board finds the 
veteran could not have been prejudiced by any notice 
deficiencies.  Here, the veteran has submitted numerous 
statements in which he described the severity of his service-
connected knee disabilities and how they affected his 
employment and daily life.  For example, in a statement dated 
in January 2004, the veteran described how his service-
connected knee disabilities left him in a wheelchair, unable 
to walk.  The veteran also described dislocation, 
subluxation, and swelling associated with his knees.  In a 
statement dated in November 2006, the veteran described 
"dislocations" of his knees when he was in bed without his 
braces on.  The veteran stated he was unable to walk or 
stand, and that he experienced "completely prostrating 
prolonged attacks productive of severe economic 
inadaptability."  This, according to the veteran, entitled 
him to at least a 40 or 50 percent rating for each joint.  

VA may demonstrate lack of prejudice by demonstrating that a 
notice defect was cured by actual knowledge on the part of 
the veteran.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  Here, the veteran's 
statements describing the severity of his knee disabilities 
and how they affected his economic inadaptability and 
abilities to walk or stand, establishes actual knowledge of 
the relevant rating criteria required of Vazquez-Flores v. 
Peake.  
 
As for the propriety of reduction of benefits due to 
incarceration, the outcome of that claim depends upon 
statutory interpretation and not the factual evidence.  The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  Records from the Wisconsin Department of 
Corrections have been associated with the claims file.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  For claims to reopen finally adjudicated 
claims, VA must provide a medical examination or obtain a 
medical opinion only if new and material evidence has been 
presented.  38 C.F.R. § 3.159(c)(4)(iii) (2007).  

For the veteran's claims to reopen finally adjudicated 
claims, for reasons explained more fully below, the veteran 
has not presented new and material evidence and VA had no 
duty to provide a medical examination for any of those 
claims.  Id.  The Board also finds that there was no evidence 
of an in-service event, injury, or disease in service with 
respect to the claims for a pancreas condition, diabetes 
mellitus, low back condition, a kidney condition, a prostate 
condition, a neck condition, a left wrist condition, a right 
wrist condition, a colon/intestine condition, a right hip 
condition, a left hip condition, or a gall bladder condition.  

The record shows that the RO attempted to provide the veteran 
with an examination of his knee disabilities.  According to 
an email from L.H. of the VAMC, dated in May 2007, the 
veteran's examinations were cancelled because the staff at 
the correctional institute in which the veteran was housed 
would not permit the veteran to travel for VA examinations.  
L.H. also stated that they were unable to send somebody to 
the prison to perform the examinations because the prison 
could not accommodate the required testing.  The Board finds 
that the agency of original jurisdiction has made a 
satisfactory attempt to provide the veteran with a VA 
examination and that it has no further duty to assist.   

II.  Explanation of Evidentiary Discussion

The veteran has submitted a substantial amount evidence and 
statements in support of his claims.  Much of the evidence 
submitted is totally irrelevant to any of the issues on 
appeal.  For example, with a substantive appeal he filed with 
the RO in March 2006, he included a six-page statement in 
which he asserted numerous allegations of illegality of his 
current incarceration with the Wisconsin Department of 
Corrections.  In that statement, he compared his 
incarceration with an abduction by a terrorist state.  In a 
claim received in December 2003, the veteran alleged the 
United States had refused to enforce his right to prosecute 
his release by habeas corpus.  In February 1995, the veteran 
submitted a 75-page statement to VA in which he alleged the 
courts and prosecutors had conspired against him.  In a 
letter to the Secretary of VA and other government officials, 
dated in January 2004, the veteran informed the recipients he 
had a patent pending for a waterless toilet.  The veteran 
touted the benefits of his waterless toilet.  

The veteran has also submitted numerous briefs and motions he 
had previously submitted to other adjudicating bodies such as 
the Wisconsin Court of Appeals and the United States District 
Court for the Western District of Wisconsin.  For example, in 
March 2004 the veteran submitted a 9-page petition for 
preliminary and/or permanent injunction and/or temporary 
restraining order he had previously filed against various 
Wisconsin state officials with the United States District 
Court for the Western District of Wisconsin.  In that 
petition, he alleged, among other things, that state 
officials had unlawfully interfered with the sale, production 
and patenting of his waterless toilets.  These toilets, 
according to the veteran, would stop all toilet-related water 
pollution and save "multi-billions" in tax dollars.  Thus, 
the veteran asserted, the injury was not only to him but also 
to society.  In August 2007, the veteran also submitted an 
Order from the United States Court of Appeals for the Seventh 
Circuit, dated in November 1999.  In the Order, the court 
noted the veteran's "long history of frivolous litigation" 
and barred him from filing any appeals or petitions with any 
court falling under that circuit's jurisdiction.  

Although much of it is irrelevant to any of the claimed 
issues on appeal, the Board has thoroughly reviewed all of 
the evidence submitted.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

III.  Increased Ratings

        Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

The veteran's service-connected chondromalacia of the left 
and right knees are each currently evaluated as 30 percent 
disabling under Diagnostic Code 5024-5257.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2007).  Diagnostic Code 5024 is assigned for 
tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2007).  Diagnostic Code 5257 is assigned for instability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Tenosynovitis is rated on the basis of limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2007).  Diagnostic Code 5257 is assigned for other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  Limitation of motion of the knee is rated under 
either Diagnostic Code 5260 (limitation of flexion) or 
Diagnostic Code 5261 (limitation of extension).  The highest 
rating available under either Diagnostic Codes 5260 or 5257 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260 (2007).  Thus, the an increased rating for this 
disability would necessarily come from another code.  

The only disability rating codes for knee disabilities that 
provide for ratings in excess of 30 percent for rating knee 
disabilities are Diagnostic Code 5261 (limitation of 
extension of leg), Diagnostic Code 5262 (impairment of tibia 
and fibula), and Diagnostic Code 5256 (ankylosis of the 
knee).  Under Diagnostic Code 5261, a 40 percent evaluation 
is assigned when extension is limited to 30 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2007).  

Under Diagnostic Code 5256, where there is an ankylosis of 
the knee in flexion between 10 and 20 degrees a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2007).  

The veteran has submitted numerous statements describing the 
severity of his knee disabilities.  In a statement dated in 
June 2005, he alleged that his knees dislocated out of the 
joint due to cruciate ligament damage.  When this occurred, 
the veteran stated, his knees "swelled up like balloons."  
The veteran alleged in a statement dated in November 2006 
that his knee disabilities were characterized by non-union of 
the joints with extreme pain.  

The pertinent medical evidence included progress notes from 
the Wisconsin Department of Corrections.  These records, 
however, do not support granting a rating in excess of 30 
percent for either knee.  Medical staff reported in numerous 
progress notes that the veteran refused to be examined for 
his knee complaints (see e.g. progress notes dated in October 
2002 and November 2002).  Thus, these progress notes included 
no objective findings that would support a rating in excess 
of 30 percent for either knee.  

There is no medical evidence that either of the veteran's 
knee disabilities are characterized by extension limited to 
30 degrees or more, nonunion of the tibia and fibula, or 
ankylosis.  Absent such evidence, there is no basis for a 
schedular rating in excess of 30 percent.  

IV.  Service Connection

        Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  But see Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (recognizing that in certain 
circumstances lay evidence may be competent to establish a 
disability).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Service connection for diabetes mellitus may be presumed if 
the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

        Analysis

In support of his service connection claims the veteran has 
submitted numerous statements in which he asserted various 
theories of entitlement.  Essentially, he has alleged his 
claimed disabilities were caused by his service-connected 
knee disabilities, improper treatment by prison officials, or 
VA's failure to provide proper care for these claimed 
conditions.  The Board will summarize the statements as they 
pertain to specific service connection claims.

In a statement submitted to VA, dated in December 2003, the 
veteran alleged he had a pancreas condition due to Department 
of Corrections abuses and VA's denial of medical care.  In 
another statement dated in December 2003, the veteran alleged 
"no properly heated housing etc." caused the injury to his 
pancreas.  

Regarding his diabetes mellitus claim, in one of the December 
2003 statements, the veteran alleged that it had been 
aggravated by knee disabilities, for which the State of 
Wisconsin and VA denied him improper care.  In an August 2003 
letter to a prison doctor, the veteran alleged that prison 
officials denied him exercise and a proper diet, which caused 
his diabetes mellitus and aggravated his eye problems.  

In a statement received in February 2004, the veteran listed 
causes and symptoms of pancreatitis and diabetes mellitus.  
Among the causes listed were "certain drugs, and of course 
denial of exercise and proper diet."  In that 6-page 
statement, the veteran also cited sedentary lifestyle as a 
result of knee disabilities as a cause of his diabetes.  The 
veteran also alleged that corticosteroid drugs he took for 
his knees caused his diabetes mellitus.  

Regarding the claims for right and left hip conditions, in 
the February 2004 statement, the veteran alleged these were 
caused by an inability to walk caused by 
swelling/dislocation/subluxation and pain combined with abuse 
and denial of VA medical care.  In a November 2006 statement, 
the veteran alleged his hip conditions were related to abuse 
approved by VA and the U.S. government.

The veteran has alleged in the February 2004 statement that 
his wrist conditions were related to his inability to walk.  
His inability to walk, according to the veteran, caused him 
to be beaten and drug by handcuffs in various prisons and 
jails, which caused his wrist injuries.  The veteran offered 
a similar statement in June 2004.

For the claimed neck condition, the veteran alleged in the 
February 2004 statement that it "may be from wear and tear 
in UDT [underwater demolition training].  The veteran also 
alleged his neck condition was "mostly" from assault and 
battery by cops and officers, but was made worse by VA's 
denial of medical care.  In his notice of disagreement, 
received in June 2004, he alleged his original neck injury 
was incurred at time of in-service eye injury.  

Regarding his low back claim, in the February 2004 statement 
the veteran acknowledged it existed when he was a child, but 
claimed it was aggravated during service.  

For the kidney, prostate, colon/intestine and gall bladder 
condition claims, the veteran essentially alleged these were 
related to his service-connected knee disabilities.  In a 
statement dated in January 2004, the veteran alleged his 
diabetes was caused by damage to his pancreas, which resulted 
from an inability to use his legs because of his service-
connected knee disabilities.  The diabetes, the veteran 
stated, made him susceptible to bacterial and viral 
infections.  The veteran also alleged that unsanitary 
conditions at the prison exposed him to bacteria, which 
injured his kidneys, urethra, gall bladder, bladder, 
intestines, colon, and prostate. 

The veteran made a similar assertion in a statement dated in 
June 2004.  In that statement, he essentially maintained that 
he had a pancreas condition, diabetes mellitus, a kidney 
condition, a prostate condition, a colon/intestine condition 
and a gall bladder condition as a result of the sedentary 
lifestyle he had to live because of his knee disabilities.  

After reviewing the entire claims file, the Board concludes 
that the evidence does not support granting service 
connection for any of these claims.  The veteran's service 
medical records showed the veteran had been treated for knee 
pain and stiffness on numerous occasions.  The service 
medical records also showed the veteran sustained a head 
injury after being stepped on by a horse in November 1972.  
An ophthalmology consultation report, dated in November 1972, 
showed that the veteran received treatment for an injury to 
the left orbit.  The veteran complained of decreased hearing 
in the left ear at that time, but an audiogram was normal.  A 
report of the physical evaluation board, dated in January 
1973, showed that the veteran sustained permanent blindness 
as a result of the injury and was subsequently discharged.  
The veteran is currently service-connected for optic atrophy 
of the left eye, post-traumatic headaches, left knee 
chondromalacia, and right knee chondromalacia as a result of 
his in-service injuries.

Although the service medical records showed the veteran had 
sustained injuries in service, nothing in the service medical 
records support finding that he sustained any injuries 
resulting in any of the claimed conditions.  The absence of 
any entries in the service medical records concerning the 
claimed conditions also weighs against finding that any of 
the conditions had been aggravated in service.

Post-service medical records failed to substantiate any of 
the veteran's service connection claims.  Regarding the 
diabetes claim, the evidence does not definitively show a 
confirmed diagnosis of the disease.  The Board does 
recognize, however, that a progress note dated in October 
2003 reflected a possible diagnosis of diabetes mellitus.  
Even presuming that this diagnosis was confirmed by 
laboratory testing, there was no evidence that the diabetes 
mellitus was incurred in service or within one year 
thereafter, or that it was otherwise related to the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  There 
was also no medical evidence that his possible diabetes 
mellitus was aggravated by his service-connected knee 
disabilities.  

As for the pancreas, kidney, prostate, colon/intestine and 
gall bladder claims, as there is no basis for granting 
service connection for the diabetes mellitus, there is no 
basis for granting service connection for these claims as 
secondary to the diabetes mellitus. 

There is also no medical evidence the veteran even has a 
chronic pancreas disability.  In a computed tomography (CT) 
scan report, dated in March 2005, Dr. F.K. reported that 
pancreas was grossly unremarkable.  

In a computed tomography (CT) scan report, dated in March 
2005, Dr. F.K. reported that there were lesions on the 
kidneys, likely representing small cysts.  It is not clear 
from the medical evidence whether these small cysts are 
manifestations of a chronic disability, but in any event, 
they have not been medically linked to the veteran's active 
duty service.  

Regarding the claim for colon/intestine condition, the 
Department of Correction progress notes included a note dated 
in December 2003 showing that the veteran complained of pain 
in the abdomen ever since severe infections started one year 
earlier.  Another progress noted, dated in February 2004, 
included findings of stomach acid affecting his colon and 
large intestine.  Medical evidence included a colonoscopy 
report, dated in August 2005, in which the doctor's 
impression was diverticula in the sigmoid colon and internal 
hemorrhoids.  Although these records showed treatment for a 
colon condition, they did not establish that this was a 
chronic disability.  Moreover, this colon condition has not 
been medically linked to the veteran's active duty service.  
These records do not support granting service connection for 
a colon condition.  

Regarding the prostate condition, in a Divine Savior 
Healthcare emergency room report, dated in July 2003, Dr. 
S.N., diagnosed urinary tract infection with cystitis and 
prostatitis, and glucose intolerance.  According to that 
report, the veteran had presented with complaints of 
constipation and discomfort upon urination.  This report does 
not support the veteran's claim because it did not establish 
that any of these conditions were a chronic disability.  
Moreover, it did not medically link the urinary tract 
infection with cystitis and prostatitis, and glucose 
intolerance to the veteran's active duty service.  

There is no competent medical evidence of treatment or 
diagnosis of a gall bladder condition.  

As for the veteran's low back claim, there is no competent 
medical evidence of such a disability.  In a neurology clinic 
note, dated in August 1988, x-rays of the lumbar spine were 
reportedly negative.  The neurologist did not diagnose a 
chronic disability.  Moreover, because this note was dated 
more than 20 years ago, its probative value in establishing 
the existence of a present disability is low.  There is no 
credible evidence that he sustained an injury to his low back 
in service.  The veteran's statement that his pre-existing 
back disorder was aggravated in service is not competent 
medical evidence of aggravation.  

As for the claimed neck condition, a Department of 
Corrections progress note, dated in May 2003, reflected 
veteran's complaints of neck pain caused by cold weather.  
The examiner noted tenderness on examination.  No chronic 
disability was objective shown.  Moreover, the veteran's 
statement that his claimed neck disability "may be from wear 
and tear in UDT" does not warrant granting this claim.  
Again, his service medical records were negative for 
treatment or diagnosis of a neck disorder and there was no 
competent medical evidence linking any such disorder to 
active duty service.    

Among the records obtained from the Wisconsin Department of 
Corrections was a report from the University of Wisconsin 
Neuromuscular Retraining Clinic, dated in November 1989.  
According to that report, the physical therapist found no 
objective findings to verify the veteran's reported back and 
neck disabilities.  

As for the claims for left and right wrist conditions, and 
left and right hip conditions there is no competent medical 
evidence of any such disabilities.  Brammer, 3 Vet. App. at 
225 (1992).  Moreover, there is no medical evidence linking 
any such disabilities to his active duty service or service-
connected knee disabilities.  

The medical records from the prison indicated that more 
relevant information concerning the veteran's disabilities 
could not be obtained because of the veteran's refusal to be 
examined on numerous occasions.  For example, in an 
orthopedics progress note dated in October 2002, Dr. O. 
stated that the veteran complained of hip pain, but would not 
allow a physical examination to be performed.  

The Board has considered the veteran's lay statements 
regarding the etiology of his the claimed disorders, but 
declines to give them any weight.  The appellant is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Regarding the veteran's statements in matters for which he is 
competent, for example when describing what he experienced, 
the Board does not find them to be supportive of his claim.  
Most of these statements concern his treatment at the prison 
or VA's alleged denial of care.  Even without considering 
whether these statements are credible, they are not 
supportive of the claim because they do not link his claimed 
conditions to his active duty service.   

As the preponderance of the evidence is against each of the 
veteran's service connection claims, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claims.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 

V.  New and Material Evidence

        Legal Criteria and Procedural History

A review of the record shows that the veteran initially filed 
a claim for service-connected benefits for a stomach disorder 
in May 1991.  That claim was denied in a November 1991 rating 
decision.  The veteran appealed that claim to the Board, 
which denied the veteran's claim in a decision dated in 
November 1996.  The Board's November 1996 is final.  
38 U.S.C.A. § 4004(b) (1988); 38 C.F.R. § 20.19.104 (1990).  

The veteran filed claims for service-connected benefits for a 
cranial nerve injury and a right ankle condition in June 
1998.  The RO denied those claims in a rating decision dated 
in August 1998.  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

        Stomach Disorder

At the time of the previous final denial of the stomach 
disorder claim in November 1996, some of the pertinent 
evidence that the Board considered included the veteran's 
service medical records; a VA examination report, dated in 
April 1995; and records obtained from the Wisconsin 
Department of Corrections.  

The service medical records and the records obtained from the 
Wisconsin Department of Corrections were negative for 
findings of a stomach disability.  

The VA examination report noted subjective complaints of 
"stomach problems" that the veteran attributed to 
medications he was given in 1983.  The examiner diagnosed 
dyspepsia associated with certain spicy type foods, currently 
effectively avoided by abstinence.  The examiner also noted 
that the veteran refused to take medications because he was 
distrustful of any medication dispensed by the correctional 
institution.

Evidence received since the November 1996 Board decision 
included the following.

In a statement received in February 2004, the veteran alleged 
he had peptic ulcers since July 2003 and that at least one 
had eroded his stomach lining.  The veteran claimed he was 
denied care for this and that this caused reflux nephropathy, 
which caused a severe bacterial infection.  The veteran 
claimed that the acid in his stomach burned his entire 
digestive track.  

In a statement dated in May 2004, the veteran alleged his 
stomach condition was due to medications VA gave him for his 
service-connected disabilities.  

VA Form 9, March 2006, alleged he had a number of 
stomach/digestive disorders as a result of being "poisoned" 
from bacteria.  

The Board does not find that the veteran has submitted 
evidence qualifying as "new and material."  The evidence 
submitted consists of his own lay statements linking stomach 
complaints to his service-connected disabilities.  Such 
statements were already of record at the time of the last 
final denial.  Additional statements of this type do not 
relate to an unestablished fact necessary to substantiate the 
claim; namely, that he has a current disability that is 
medically linked to either his active duty service or his 
service-connected disabilities.  His lay statements, which do 
not qualify as medical evidence, are cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and do not raise a 
reasonable possibility of substantiating the claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a) 
(2007).  

        Cranial Nerve Injury and Right Ankle Condition 

At the time of the previous final denial of the claims for a 
cranial nerve injury and a right ankle condition June 1998, 
the pertinent evidence included the following.  

The veteran's service medical records were negative for 
evidence of a right ankle condition.  As explained above, the 
service medical records showed the veteran sustained a head 
injury after being stepped on by a horse in November 1972.  
An ophthalmology consultation report, dated in November 1972, 
showed that the veteran received treatment for an injury to 
the left orbit.  A report of the physical evaluation board, 
dated in January 1973, showed that the veteran sustained 
permanent blindness as a result of the injury and was 
subsequently discharged.  The veteran is currently service-
connected for optic atrophy of the left eye, post-traumatic 
headaches, left knee chondromalacia, and right knee 
chondromalacia as a result of his in-service injuries.

In a VA neurological examination report, dated in March 1987, 
Dr. F.S. reported that cranial nerves were negative on 
examination except for the second cranial nerve on the left 
with blindness being present on the left due to optic 
atrophy.

In a neurology clinic note from the University of Wisconsin, 
dated in August 1988, Dr. H.S. discussed clinical findings 
pertaining to the cranial nerve.  The veteran's left pupil 
had an afferent pupillary defect and the left optic disc was 
pale.  Visual acuity of the right eye was 20/100 and the left 
eye had only light perception.  The veteran had positive 
corneal reflexes bilaterally.  Facial sensation was intact, 
facial movements were symmetric.  The doctor's impression was 
left optic nerve atrophy and decreased visual acuity of the 
right eye.  

A radiology report from the University of Wisconsin, dated in 
December 1991, showed that x-rays of the right ankle were 
negative for current fracture.  Examination report showed 
that the veteran had full range of motion passively with some 
subjective pain to forced dorsiflexion.  The veteran had 
diminished strength.

In a VA examination report, dated in April 1995, the examiner 
noted that the right ankle could not be actively or passively 
flexed in less than an 85-degree angle.  The diagnosis was 
atrophy of the proximal muscle groups of the lower 
extremities bilaterally, possibly related or secondary to 
disuse.  In an opinion dated in May 1995, Dr. W.M., stated 
that it was the opinion of the board [of orthopedic 
specialists] that the veteran's weakness, atrophy, and foot 
drop were not related to his service-connected knee 
disability.

Pertinent evidence associated with the claims file after the 
previous final denial of the cranial nerve injury and a right 
ankle condition claims in June 1998 included the following.  

Progress notes from Wisconsin Department of Corrections, 
dated in May 2003 showing subjective complaints of right 
ankle pain.  In a progress note dated in July 2003, the 
examiner stated that the ankle was not swollen and had normal 
range of motion.  The assessment was "etiology unclear."

In a statement dated in December 2003, the veteran claimed he 
had a right ankle condition from "beatings and assaults" by 
Department of Corrections guards.

The evidence also included numerous statements from the 
veteran linking his right ankle disability to his service-
connected knee disabilities.  For example, in a statement 
received in July 2005, the veteran claimed that not being 
able to wear braces for his knees resulted in his knee 
"going out" and caused injury to his right ankle.   

The Board does not find that the evidence submitted after the 
June 1998 rating decision as it pertains to the cranial nerve 
injury and right ankle condition claims is new and material.  
The veteran is already service-connected for optic atrophy of 
the left eye as a result of his in-service injury.  The 
competent medical evidence shows that the veteran's current 
complaints relating to a cranial nerve injury are 
manifestations of his service-connected optic atrophy of the 
left eye.  New and material evidence for this claim would 
include competent medical evidence of a disability separate 
from the already service-connected disability.  As neither 
the veteran's lay statements nor the medical evidence 
submitted since June 1998 establish the presence of a 
separate disability, they are cumulative and redundant of the 
evidence in the file prior to that time and do not raise a 
reasonable possibility of substantiating the claim.

As for the right ankle condition claim, the evidence 
submitted since the last final denial is also cumulative and 
redundant.  Here, the veteran's statements linking his right 
ankle disorder to his knee disabilities are not new and 
material.  New and material evidence would require evidence 
showing such a disorder was incurred in service or that it 
was medically related to his service-connected knee 
disabilities.  The veteran's lay statements are not competent 
to establish an etiology and therefore, are not new and 
material evidence.  Nothing submitted since June 1998 raises 
a reasonable possibility of substantiating the claim.

VI.  Propriety of Reduction of Benefits Due to Incarceration 
and Payment of Benefits as a Single Veteran

Any person who is incarcerated in a Federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d), beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. 
§ 3.665(a)(2007).  Section 3.665(d) provides that in the case 
of a veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C.A. § 1114(a), which is 10 
percent. 38 C.F.R. § 3.665(d) (2007).

For purposes of this section, a felony is any offense 
punishable by death or imprisonment for a term exceeding one 
year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction.  Id.  

VA will inform a person whose benefits are subject to this 
reduction of the rights of the person's dependents to an 
apportionment while the person is incarcerated and the 
conditions under which payments may be resumed upon release 
from incarceration.  38 C.F.R. § 3.665(a) (2007).

Here, in a letter dated in March 1988, the RO informed the 
veteran it had received notice he had been incarcerated in a 
penal institution.  The RO informed him that it proposed to 
reduce his benefits, effective March [redacted], 1988.  At the time 
the RO proposed to reduce benefits, the veteran had several 
service-connected disabilities with a combined rating of 80 
percent.  

In March 1988, VA confirmed, through correspondence received 
from the prison (VA Form 21-4193), that the veteran had been 
committed on January 20, 1988 for the commission of a felony 
and that his scheduled release date was January 1989.

In correspondence dated in August 1988, the RO informed the 
veteran that it had reduced his benefits, effective March [redacted], 
1988 because of his incarceration.  The RO informed the 
veteran that all or part of his benefits withheld may be 
apportioned to his spouse, children, or dependent parents.  

The veteran appealed the decision to the Board, which in a 
decision dated in August 1990, found that the reduction in 
benefits was proper.  That decision became final.  
38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).

In correspondence dated in December 2004, the RO informed the 
veteran that due to a recent act of Congress, his 
compensation award had been adjusted for an annual cost of 
living increase.  The RO informed him that it was continuing 
to withhold a portion of his benefits because of his 
incarceration.  In correspondence dated in January 2005, the 
veteran expressed his disagreement with the withholding.   

The veteran has not denied that he has been continuously 
incarcerated since March 1988.  Instead, he has alleged on 
numerous occasions that his incarceration was illegal.  The 
legality of the veteran's incarceration has no bearing on 
whether the reduction of benefits due to incarceration was 
proper.  The veteran's numerous correspondences sent from the 
state prison, including one received by VA as recently as May 
2007, indicated that he has remained incarcerated throughout 
the duration of this appeal.  As a matter of law, the 
reduction in benefits was proper and there is no basis for 
restoring them to their full amount.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

1.  An increased rating for service-connected chondromalacia 
of the right knee, currently evaluated as 30 percent 
disabling, is denied.

2.  An increased rating for service-connected chondromalacia 
of the left knee, currently evaluated as 30 percent 
disabling, is denied.

3.  Service connection for a pancreas condition is denied.

4.  Service connection for diabetes mellitus is denied.

5.  Service connection for a low back condition is denied.

6.  Service connection for a kidney condition is denied.

7.  Service connection for a prostate condition is denied.

8.  Service connection for a neck condition is denied.

9.  Service connection for a left wrist condition is denied.

10.  Service connection for a right wrist condition is 
denied.

11.  Service connection for a colon/intestine condition is 
denied.

12.  Service connection for a right hip condition is denied.

13.  Service connection for a left hip condition is denied.

14.  Service connection for a gall bladder condition is 
denied.

15.  New and material evidence having not been submitted, 
service connection for a right ankle condition is denied.

16.  New and material evidence having not been submitted, 
service connection for a cranial nerve injury is denied.

17.  New and material evidence having not been submitted, 
service connection for a stomach disorder is denied.

18.  The reduction of benefits due to incarceration and 
payment of benefits as a single veteran was proper and the 
appeal is denied. 


REMAND

In none of the VCAA notices provided to the veteran during 
the course of this appeal did the AOJ address the issues of 
(1) entitlement to service connection for a bladder 
condition; (2) entitlement to an increased rating for 
service-connected post-traumatic headaches; or (3) whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for loss of vision 
in the right eye.  VA must provide notice to a veteran with 
respect to each claim and failure to specifically notify a 
veteran with respect to each claim is presumed to be 
prejudicial error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).  

The Board acknowledges that the veteran has also been 
provided with a statement of the case in September 2005, and 
supplemental statements of the case in February 2006, May 
2006, January 2007, and June 2007.  The Board, however, may 
not rely on these documents as proof of proper VCAA notice.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (2006) 
(Mayfield II) (stating that various post-decisional 
communications from which a claimant might have been able to 
infer what evidence VA found lacking in the claimant's does 
not satisfy VA's duty of affirmative notification).  On 
remand, the AOJ must provide proper VCAA notice to the 
veteran for each of the three issues for which he has not 
been provided such notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice as 
required by the VCAA for the three claims 
remanded herein.  Such notice shall advise 
the veteran of VA's duties under the VCAA 
and the delegation of responsibility 
between VA and the veteran in procuring 
the evidence relevant to the claims, 
including which portion of the information 
and evidence necessary to substantiate the 
claims was to be provided by the veteran 
and which portion VA would attempt to 
obtain on behalf of the veteran.  

For the veteran's service connection 
claim, the veteran should be advised of 
what the evidence needs to establish 
entitlement to service connection for a 
bladder condition.

For the veteran's increased rating claim, 
the veteran should be provided with VCAA 
notice specifically for such claims.  As 
part of this notice, the veteran should be 
asked to provide evidence demonstrating a 
worsening or increase in severity of his 
post-traumatic headaches.  The veteran 
should be asked to provide evidence or 
information demonstrating the effect that 
worsening has on the veteran's employment 
and daily life.  Vazquez-Flores v. Peake 
22 Vet. App. 37 (2008).  The text of 
Diagnostic Code 8100 should be included.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).  

For claim to reopen the previously 
disallowed claim of entitlement to service 
connection for loss vision in the right 
eye, the veteran shall be informed that 
his claim was previously denied and that 
he needs to submit new and material 
evidence to reopen this claim.  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  The 
veteran shall be informed of what 
constitutes "new and material" evidence 
under the applicable criteria.  The 
veteran shall be informed of what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial of 
service connection for loss of vision in 
the right eye.  The veteran shall also be 
informed of what information and medical 
or lay evidence is necessary to 
substantiate the underlying claim of 
entitlement to service connection.  

The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.

2.  Thereafter, the issues of (1) 
entitlement to service connection for a 
bladder condition; (2) entitlement to an 
increased rating for service-connected 
post-traumatic headaches; and (3) whether 
new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for loss of vision in 
the right eye should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


